DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The filed amendments to the specification on 05/282021, is acceptable by the office and have been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lidington (U.S. Patent Pub. No. 2008/0209867).
 	Regarding claim 1; Lidington discloses an apparatus for introducing articles in packs, the articles comprising deformable products (Fig. 1; via loader 40), such as for example blister packs the products being arranged one following another on a relative conveyor (Figs. 1-3; via 22) and advanced continuously along an advancement direction, the packs (38) being arranged one following another on a relative conveyor and being advanced continuously along an advancement direction parallel to the advancement direction of the products (40) and in 
 	a first loop-wound conveyor organ (Fig. 3; via 80), positioned by a side of the conveyor of the products (via product conveyor 26), the first conveyor organ having at least a straight conveying branch (via 50) and being arranged such that the straight conveying branch (50) is situated at a level corresponding to a level of the conveyor (26) of the products and is activated continuously, and in synchrony, in an advancement direction that is equal to and parallel to the advancement direction of the conveyor of the products, see for example (Figs. 1 & 3), first pusher elements (Fig. 2; via 54), for pushing and moving the products of the relative conveyor internally of the packs, the first pusher elements (54) being predisposed and mounted on the first conveyor organ (Fig. 3) in such a way that they can be advanced along the straight conveying branch (Figs. 6 & 8; via pusher 54 moves along straight branch) of the first conveyor organ with an advancement direction parallel to and in a same direction as the advancement direction of the products, see for example (Figs. 4 & 6; via movement of pusher 54) and in synchrony therewith, in such a way that each of them is opposite a relative product advancing on the relative conveyor (Fig. 4); first movement means (Fig. 8), associated to the first conveyor organ, for moving the first pusher elements (54) when the first pusher elements are passing on the straight conveying branch of the first conveyor organ (Fig. 4), the first movement means being predisposed to move the first pusher elements transversally to the advancement direction of the first pusher element so as to translate the first pusher elements first, during the advancing thereof along a first portion of the straight conveying branch of the first conveyor organ (Figs. 4, 6, & 8; via pusher diverter), from a retracted position to an advanced position in such a way as to translate the first pusher elements in the pushing direction transversally with respect to the conveyor of the products up to so that the second pusher elements are progressively disposed to an increasing extent within the packs and so as to abut the products internally of the relative packs, see for example (Figs. 1, 3, & 9; paragraph 0069; “pusher cam followers 78 cam pusher elements 54 into the pouch 28 to drive the pouch into a carton 328”), and successively, during the advancing thereof along a second portion successive to the first portion of the straight conveying branch of the second conveyor organ so as to move the second pusher elements in the other st. pusher 54 moves on cam track 80, 2nd pusher 52 moves on cam track 68 in respect to conveyed loader 40 to be inserted into conveyed container 38, all moves in synchronized movements, then moves away from the insertion position);
	Lidington, not specifically disclose the insertion of blister along with informative sheets into the container, rather insert flexible pouches into package.  However, Lidington’s apparatus is capable of inserting other type of articles such as the claimed blister packs and informative sheets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidington (U.S. Pub. No. 2008/0209867) in view of Kokubo et al. (U.S. Patent No. 8,657,555).

	Lidington does not disclose the second conveyor to be mounted on the frame to be movable vertically above the first conveyor to vertically vary and adjust the distance between the first and second conveyors.  However, Kokubo discloses similar apparatus with the use of multiple conveyors one being adjustable and moving vertically in respect to the other to adjust the distance between them, see for example (Figs. 4 & 5; via vertical movement of conveyor 125 in respect to lower conveyor 60).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Lidington’s upper conveyor by a vertical adjustable conveyor, as suggested by Kokubo, in order to come up with adjustable space between the upper and lower conveyor to accommodate different article sizes (column 7, lines 47-55).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 4 have been considered but are moot because the new ground of rejection is not applied to the prior rejection of record for any teaching or matter specifically challenged in the argument.
In respect to applicant’s arguments and filed amendments of 05/28/2021, referring to the amended portion of “so that the second pusher elements are progressively disposed to an increasing extent within the packs”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 
The office draws applicant’s attention that only the structural limitations are given the patentable weight, in this case only the claimed “second pusher elements” are given weight, what is it for “so that” and the followed limitations are not positively cited limitations as there is no structural limitations was suggested, rather what was the pusher used for to “progressively disposed to an increasing extent within the packs”.

The office further points out that, upon conducting a quick further search for the new added limitations, was found out that such argued upon issue and pointing out to the pushers are being inserted inside the pack, “progressively disposed to an increasing extent within the packs”, is old and well known in the art, see attached new listed arts on PTO-892.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited new arts in the attached PTO-892 clearly suggest the argued upon and amended limitations of having a pusher to be inserted into and extends progressively inside the packs.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731